Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/170635 application originally filed February 08, 2021.
Claims 1-6 are pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,913,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of upgrading a low-rank coal and the process for improving the efficiencies of the flotation and oil agglomeration processes by dispersing their hydrophobic concentrates of the current application and US Patent ‘912 are the same and only vary by the types of hydrophobic and hydrophilic liquids of US Patent ‘912.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the hydrophilic mineral matter" in lines 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the product or said product" in lines 5-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the water droplets" in lines 5-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the hydrophilic particles" in lines 5-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite to the phrase “removing water from the product of a solid-liquid separation process by dispersing said product in a hydrophobic liquid” due to it is unclear as to the produced product and what particular “solid-liquid separation process” would produce this undetermined “product”.  Applicants claim fails to distinctly claim the process that produces “the product”.  Additionally, the specification provides numerous embodiments that disclose various process steps in producing a coal product. It is to be noted, due to “the product” and numerous interpretations of various processes that produces “the product” being unclear, applicants should amend the claims to further define the claim and a prior art rejection and/or allowance can then be made upon claims 4-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 5,161,694) hereinafter “Yoon” in view of Yoon (US 6,526,675) hereinafter “Yoon ‘675”.
Regarding Claims 1 and 2
Yoon discloses a process of selectively agglomerating coal in an aqueous environment while leaving the mineral matter dispersed (abstract).  
Yoon discloses in column 12 lines 38-54, a coal sample (hydrophobic particulate) was placed in the mixer, diluted with tap or distilled water to 2% solids by weight to form a suspension or slurry (see column 12 lines 38-45). Yoon discloses the addition of kerosene (hydrophobic liquid) in order to increase the attractive hydrophobic interaction energy between the coal particles and the coagulation efficiency (see column 13 lines 37-40). The slurry was then allowed to stand for 5 minutes, during which time aggregates grew in size and settled to the bottom while the mineral matter remained in suspension. The dispersed phase containing the mineral matter was then siphoned off from the mixer (separating the agglomerates from the aqueous liquid), leaving the settled coal at the bottom (see column 12 lines 45-51). The coal suspension (aqueous medium) was agitated for 5 minutes to disperse the mineral matter, promote particle-particle collision and produce aggregates. 
Yoon discloses the products from the final stage of cleaning were filtered (phase separation), dried and assayed (see column 12 lines 58-59). Yoon further discloses the phase separation occurs by means of simple screening, elutriation, decantation, centrifugal sedimentation, or any other suitable method (see column 4 lines 63-68).
Yoon discloses the steps of claim 1(a)-(e) of the presently claimed invention but fails to teach step (f) of the claimed invention.
However, Yoon ‘675 discloses a method of dewatering fine particulate materials (abstract). Yoon '675 discloses for example, selected mineral (or coal) constituents of an ore (or coal) are selectively hydrophobized using appropriate reagents (e.g., high HLB surfactants, thiols, light hydrocarbon oils and short-chain alcohols) and floated away from hydrophilic mineral constituents as a means of separation and upgrading. The particulate material to be dewatered must be moderately hydrophobic for the second hydrophobization step to work (see column 7 lines 60-67 and column 8 lines 1-5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the process of Yoon with the process steps of Yoon '675 in order to reduce the moisture content of the agglomerate.
Regarding Claim 2
	Yoon discloses in column 17 lines 7-11, the magnetic particles can be hydrophobized by coating the surface with appropriate surfactants or any other hydrophobic material. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to teach and/or suggest low-rank coal are hydrophobized by esterification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771